 



Exhibit 10.13
Summary of Compensatory Elements of Amended and Restated Company Airplane Policy
The Allied Waste Industries, Inc. (“Company”) Airplane Policy (“Policy”), as
amended and restated on August 1, 2005, specifies the manner in which the
Company’s airplane can be utilized and the procedures for authorizing,
scheduling, and, when applicable, recording and reporting the compensatory value
of any personal use.
The Policy authorizes the Company’s Chief Executive Officer (“CEO”) to initiate
and approve all airplane usage by employees or Directors of the Company, and to
designate that usage as business or personal.
While it is intended that the Company’s plane be used primarily for business
purposes, under special circumstances the CEO may, in his discretion, authorize
personal use. The value of an employee’s or Director’s personal use will be
calculated in accordance with Internal Revenue Service guidelines, and will be
reported as taxable income to the individual. The CEO also has the authority,
subject to approval by the Management Development/ Compensation Committee of the
Company’s Board of Directors, to gross-up the income of an individual to include
the amount of taxes attributable to the reported income.

